Detailed Office Action
	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/27/2021 has been entered.
 	Claims 15, 19, and 20 have been canceled.  Claim 1 and claim 22 have been amended.    Claims 1-14, 16-18, 21, and 22 are pending.
Response to Arguments
In light of amendment the rejection to claim 22 has been withdrawn.  The SEALEY reference plus VOURINEN does not teach a gamma number below 50%.
Applicant argues that the claim has been amended to have a gamma of less than 50% and therefore outside of the prior art.
	The Examiner agrees and withdrew the rejection to claim 22.  However, claim 1 claims gamma in the alternative “at least one reactivity value selected from”.  The combination meets the other reactivity values.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claims 1-14, 16-18, 21, and 22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. Specifically, both claims 1 and 22 contain the limitation of a gamma number less than 50%.  The applicant has written descriptive support in specification paragraph [0095] for the limitation of less than 50% gamma number.  However enablement is a separate from written descriptive support.  In Table 1A not a single experiment has less than or equal to a gamma of 50 or less and a hemicellulose greater than 5.
The Wands factors are conclusive:
 The applicant claims a multiple broad open ended ranges for various properties in the alternative.  This includes gamma number which is 50% or less (ending at 0).
The invention is a pulp with both a high hemicellulose and high reactivity suitable for use for cellulose derivatives while being cheaper than PHK
The prior art suggests a pulp product produced similar to how the instant claimed pulp product is produced but without an acid treatment before the chlorine dioxide stage.  A second piece of prior art suggests the advantages of an acid stage.
The person of ordinary skill in the art is reflected by the instant specification and prior art.  However, generally they would be a process engineer with a few years of experience and a B.S. in chemical engineering or paper science.
Specific values are dependent on the starting material and the specific treatment conditions.  An experiment with one starting material can help determine the direction of results but not necessarily the specific result of a different starting material.
The applicant gives both process conditions and examples for forming the treated pulp
The applicant gives a control pulp and multiple example pulps in Table 1A.  Each of these examples has a gamma number above 50%.  None of the examples are 50% or below.  A PHK pulp is disclosed which has a gamma of 47.3 however, the hemicellulose content is less than 3.25% while the claim requires a hemicellulose content of 5% or more.
It would take undue experimentation to achieve less than 50% gamma (let alone the whole range) based upon the examples given by the applicant.  The applicant’s experiment provide multiple different ways of achieving the desired pulp but not a single experiment that shows a gamma less than 50.  The only pulps shown with a gamma less than 50 are PHK pulps which are the pulps the applicant is trying to replace.  It is not clear which treatment conditions need to be optimized and whether those treatment conditions would result in not meeting other claimed features.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-13, 16-18, and 21are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 6,686,039 SEALEY et al., hereinafter SEALEY, in view of U.S. 6,776,876 VUORINEN et al., hereinafter VUORINEN.


    PNG
    media_image1.png
    796
    832
    media_image1.png
    Greyscale


The bleaching process is substantially similar the bleaching process used to produce the product of the instant invention [instant specification pulp ‘A’ Table 1A] claimed except that SEALEY fails to teach an acid stage between the ‘O’ stage and the first D stage [Figure 1 (128)].
Stage
SEALEY
Process properties
Instant Invention
Process properties

Kraft pulp
Low specific gravity [abstract]
16.9 kappa [col. 11 lines 53-55]
Pulping sequence[Figure 1]
Kraft pulp [0057]
Low Specific gravity [0060]

10-20 kappa [0018]


Pulping sequence [Figure 1]

O
8 to 20% consistency [col. 7 lines 37-38]
0 to 85 psig [col. 7 lines 40-41]
50 to 80 lbs oxygen per ton [col. 7 lines 43-44]
100 to 140 degrees C [col. 7 lines 45-46]
8 to 20% consistency[0068]

0 to 85 psig [0068]

50 to 80 lbs oxygen per ton [0068]

100 to 140 degrees C [0068]
A
Does not teach
20 to 180 degrees C [0076]
0 to 5 pH [0076]
5 to 30% pulp concentration [0076]
15 to 600 minutes [0076]

20 to 30 chlorine dioxide per ton [col. 7 lines 52-53]
50 to 85 degrees C [col. 7 lines 56-57]
20 to 30 lbs chlorine dioxide per ton [0069]

50 to 85 degrees C [0069]
Ep
20 to 60 lbs peroxide per ton [col. 7 line 65]
75 to 95 degrees C [col. 8 lines 2-3]
20 to 100 lb/ton caustic [0070]
20 to 60 lbs peroxide per ton [0070]
75 to 95 degrees C [0070]
D
10 to 30 lbs chlorine dioxide per ton [col. 8 lines 5-6]
60 to 90 degrees C [col. 8 lines 10-11]
10 to 30 lbs chlorine dioxide per ton [0071]

60 to 90 degrees C [0071]


Therefore SEALEY teaches a pulp bleaching sequence with conditions which fall within the instant specification treatment conditions.
	VUORINEN discloses treated kraft pulps (sulfate) [col. 5 lines 47-50].  
VUORINEN discloses the use of sulfuric acid [col. 4 lines 45-47].
VUORINEN discloses 90 to 110 degrees C [col. 4 lines 53-54] which falls within the preferable specification temperature range [see e.g. instant spec {0076}].

VUORINEN discloses 50 minutes to 5 hours of treatment time at a temperature of 95 degrees C [col. 5 lines 15-20] which falls within the specification time [see e.g. instant spec {0075}].
VUORINEN discloses a consistency of 1-20% which overlaps with the specification consistency [see e.g. instant spec {0075}].
At the time of the invention the person of ordinary skill in the art would be motivated to add the A-stage of VUORINEN before the D-stage of SEALEY to save chlorine dioxide for financial reasons [col. 6 lines 65-76].  The person of ordinary skill would expect success as VUORINEN performs the ‘A’ stage after and 'O' stage and before a ‘D-E-D' on kraft pulp [col. 7 lines 10-14.]
The combination of SEALEY and VUORINEN treats kraft pulp by a sequence of O-A-DEp-D as per supra which is the same sequence that the instant invention uses to treat pulp sample A [00140].  The bleaching sequence of SEALEY and VUORINEN is substantially the same and the starting pulp (oxygen delignified kraft pulp) is the same.  Therefore the person of ordinary skill in the art would expect the properties of the product to flow from the treatment.   The pulp of SEALEY and VUORINEN would be expected to have all of the above properties of the specification 'A' pulp as recited below.  
	The specification pulp (A) treated in substantially the same way in the specification had a hemicellulose content of 11.74%, a R18 of 90, a standard reactivity of 37 mL, a modified reactivity of 72-126 mL, a filter value of 3,830, a SEM fiber count of 4.5 / 100 sq. micrometers, 
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.
 In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).
 "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." 
In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990
	As for claim 13 and 16-18, the instant claim does not give any proportionate amounts of the pulp of claim 1 and the dissolving pulp.  Therefore there could be a pulp blend with 0.01% dissolving pulp and 99.99% of the pulp of blend 1.  Further pulp of claim 1 itself could be considered a dissolving pulp.
As this is a product-by-process claim (product formed by the blending of two pulps) and the Examiner has given reasoning to show that the products are the same or substantially similar the burden now shifts to the applicant to show that they are not.
The specification pulp (A) treated in substantially the same way in the specification had a hemicellulose content of 11.74% and a filter value of 3,830 [instant spec: Sample A Table 1A and 1B].  The specification pulp (A) had a CUOX DP of 340 time of 36 hours [instant spec: Sample A Table 4].  The specification pulp (A) had a gamma number of 50.9% [instant spec: Sample A Table].
Claim 1-13, 16-18 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 6,686,039 SEALEY et al., hereinafter SEALEY, in view of U.S. 6,776,876 VUORINEN et al., hereinafter VUORINEN, and Improved Accessibility and Reactivity of Dissolving Pulp for the Viscose Process: Pretreatment with Monocomponent Endogluconase by ENGSTROM et al., hereinafter ENGSTROM.
As for claims 1-13, 16-18, and 21, SEALEY and VOURINEN are combined as per above.  ENGSTROM discloses that a treatment with endogluconase can increase Fock reactivity to 100% [abstract].  At the time of the invention it would be obvious to treat the pulp of SEALEY and VOURINEN with endogluconase as per ENGSTROM.  The person of ordinary skill in the art would be motivated to do so to increase the reactivity of the pulp [abstract] and decrease any cellulose II present [pg. 2030 col. 2 par. 1].  This allows the pulp to be better made into regenerated cellulose such as lyocell [pg. 2027 col. 1 par. 3].  The pulp of SEALEY is used to make lyocell [Figure 2].
The applicant uses non-standard reactivity tests (tests used in China) instead of the common Fock reactivity test.  It is the Examiner’s position without evidence otherwise that a 100% Fock reactivity will meet the applicant’s claimed reactivity.
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. 6,686,039 SEALEY et al., hereinafter SEALEY, and U.S. 6,776,876 VUORINEN et al., hereinafter VUORINEN, as applied to claims 1 and 13 above, and further in view of U.S. 3,617,439, CHAPMAN, hereinafter CHAPMAN.
As for claim, 14, SEALEY and VUOPRINEN disclose the pulp as per supra.  SEALEY states the pulp can be used to make lyocell and discusses viscose/rayon [title, col. 1 lines 35-40].  SEALEY and VUOPRINEN do not disclose adding a surfactant to the pulp.  CHAPMAN .
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. 6,686,039 SEALEY et al., hereinafter SEALEY, U.S. 6,776,876 VUORINEN et al., hereinafter VUORINEN, and Improved Accessibility and Reactivity of Dissolving Pulp for the Viscose Process: Pretreatment with Monocomponent Endogluconase by ENGSTROM et al., hereinafter ENGSTROM, as applied to claims 1 and 13 above, and further in view of U.S. 3,617,439, CHAPMAN, hereinafter CHAPMAN.
As for claim, 14, SEALEY, ENGSTROM and VUOPRINEN disclose the pulp as per supra.  SEALEY states the pulp can be used to make lyocell and discusses viscose/rayon [title, col. 1 lines 35-40].  SEALEY, ENGSTROM and VUOPRINEN do not disclose adding a surfactant to the pulp.  CHAPMAN discloses adding a surfactant to wood pulp sheets [col. 2 lines 10-20].  CHAPMAN states it can be used for viscose/rayon or other cellulose derivatives [col. 2 lines 55-60].  Lyocell and rayon are both regenerated celluloses.  At the time of the invention it would be obvious to add the surfactant of CHAPMAN to the pulp of SEALEY, ENGSTROM and VUOPRINEN.  The person of ordinary skill in the art would be motivated to do so to improve communization [col. 2 lines 15-20].  Additionally, CHAPMAN explicitly states that the surfactant can be added to pulps being used to make viscose/rayon.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY J CALANDRA whose telephone number is (571)270-5124.  The examiner can normally be reached on Monday-Friday 7:45 AM -4:15 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on (571)270-7457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ANTHONY J. CALANDRA
Primary Examiner
Art Unit 1748